Citation Nr: 1525426	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-18 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION


The Veteran served on active duty from March 1976 to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The RO determined that the Veteran's psychiatric disability was not incurred in the line of duty.  

In April 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  


FINDING OF FACT

Any psychiatric disease or injury incurred due to illegal possession of controlled substances, followed by threats against the Veteran's life, and the subsequent murder committed by the Veteran was not incurred in the line of duty.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder, have not all been met.  38 U.S.C.A. § 105, 1131, 5107 (West 2014); 38 C.F.R. § 3.1(m), (n), 3.102, 3.303 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Jurisdictional Matter

The Board may address questions pertaining to its jurisdictional authority to review a particular case.  38 C.F.R. § 20.101(c) (2014).  There is a question of jurisdiction raised by the sequence of the Veteran's filings following issuance of the June 2010 rating decision that denied service connection for an acquired psychiatric disorder.  

Appellate review of an RO decision will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished.  38 U.S.C.A. § 7105(a) (West 2014).  Except for simultaneously contested claims, which this is not, the notice of disagreement must be filed within one year of the mailing of notice of the result of initial review or determination.  38 U.S.C.A. § 7105(b)(1) (West 2014).  If no notice of disagreement is timely filed, the RO's decision becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(b)(1) (West 2014).  Reopening a final RO decision involves determination of whether new and material evidence was received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  An appellant or the appellant's authorized representative may withdraw an appeal to the Board.  38 C.F.R. § 20.204(a) (2014).  

In this case, VA received the Veteran's Notice of Disagreement with the June 2010 decision in July 2010.  Additional evidence was added to the claims file following the mailing of the June 2010 decision to the Veteran on June 28, 2010.  On April 4, 2011, the RO received a statement signed by the Veteran's authorized representative indicating that the Veteran was requesting reconsideration of the June 2010 decision, based on new and material evidence, and had withdrawn his appeal.  The representative stated that the Veteran wished to avoid the appeals process.  

Two days later, on April 6, 2011, the RO mailed to the Veteran an April 5, 2011 rating decision in which it again denied service connection for an acquired psychiatric disorder, after taking into consideration letters sent by the Veteran and records of VA treatment from June 2009 to March 2011.  On April 26, 2011, the RO received the Veteran's Notice of Disagreement with the April 5, 2011 rating decision.  

The Veteran's April 26, 2011 Notice of Disagreement was received within the one year period to appeal the June 2010 rating decision.  That he withdrew the earlier Notice of Disagreement makes no difference in this case.  The date of claim remains the same and the April 2011 Notice of Disagreement was timely as to both the June 2010 and April 2011 decisions.  Only final decisions require reopening.  The June 2010 decision never became final.  Therefore, there is no need to discuss new and material evidence or reopening.  The Board has jurisdiction over this matter via the Notice of Disagreement received in April 2011 and the Substantive Appeal received in July 2013 following issuance of the Statement of the Case in June 2013.  


Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In this case, VA provided notice in a letter sent to the Veteran in June 2009.  Although that notice did not refer to the requirement that the in-service injury or disease must have been incurred in the line of duty, VA has provided the Veteran with the necessary information in both administrative, a subsequent rating decision issued in April 2011, and a Statement of the Case furnished in June 2013.  

More importantly, the Veteran indicated that he has actual knowledge of the requirement that the in-service injury or disease must have been incurred in the line of duty and not due to his own misconduct.  This is demonstrated by his Notice of Disagreement received at the RO in July 2010, prior to the readjudication in the June 2013 Statement of the Case.  In that document he argued that his acts during service were not misconduct.  Thus, any deficiency in the June 2009 notice letter with regard to the line of duty requirement is not prejudicial to the Veteran and no corrective notice is required.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are service personnel records and civilian law enforcement and court records relevant to the claim.  VA provided an adequate examination in December 2012.  

In April 2014, the Veteran, accompanied by his attorney, appeared at the RO to present oral testimony before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked. 

At the April 2014 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claim of entitlement to service connection.  The salient facts were discussed in detail.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits. Consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran's attorney submitted additional evidence (recent VA treatment records) subsequent to the April 2014 personal hearing.  There is no express waiver of AOJ consideration of that evidence.  However, these records are not particularly relevant to the outcome of the appeal.  The claim instead turns on the question of whether the actions taken by the Veteran in service amounted to willful misconduct.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Service Connection

The Veteran contends that VA disability compensation benefits, i.e. "service connection," is warranted for his current psychiatric disorders that he describes as PTSD and dysthymic disorder.  VA benefits are not warranted if the disability was caused by the Veteran's own willful misconduct.  The Veteran contends that he has PTSD as the result of being threatened with a firearm by an individual, described by the Veteran as a drug dealer, during active service.  Police reports identify this individual as "N.V."  Service records and civilian court records show that the Veteran was convicted of second degree murder for causing the death of N.V. by shooting him with a rifle from a distance.  The Veteran argues that even if the act of murder could be considered willful misconduct, it was N.V.'s preceding threat that caused his psychiatric disability and that, essentially, he was insane when he committed the murder and therefore the psychiatric disease or injury should be considered as having been incurred in the line of duty.  

The Board ultimately concludes that the Veteran's misconduct began when he took possession of phencyclidine (PCP or "Angel Dust") sold by N.V, and continued through N.V.'s death threat, and the Veteran's murder of N.V.  Thus, even if his psychiatric disorder was caused by the threat, the threat was proximately due to his illegal possession of the PCP, which the Board finds to be willful misconduct.  As the psychiatric disease of injury was incurred because of his own willful misconduct, it was not incurred in the line of duty and hence, service connection is not warranted.  

A detailed factual background is provided next, followed by application of relevant laws and regulation to those facts.  


      Service Connection - Factual Background

VA received the Veteran's claim that led to this appeal in May 2009.  In June 2009, he submitted a statement describing the events that he asserts caused his psychiatric disability.  He reported that in April 1978 a fellow soldier, "G.W.," asked the Veteran to give him a ride to a friend's house.  This friend is later identified as "N.V."  The Veteran reported that he did so, sat on the couch at N.V.'s house, and left 15 minutes after arriving.  He reported that about two days later he was shining his boot, answered a knock at the door, and N.V. entered, placed a gun to the Veteran's head, and accused him of robbing him.  The Veteran reported that he told N.V. that all he did was sit on the couch and that when N.V. left following the threat, the Veteran was afraid, he called the military police (MPs), and he told other people about the incident.  He reported that thereafter he was an emotional wreck.  The Veteran reported that someone told him that he had seen "the car" on the military base and was assured that the police were coming.  The remainder of that statement is the Veteran's description of how the threat adversely affected his life due to psychiatric symptoms.  

The report of the December 2012 VA examination includes a diagnosis of dysthymic disorder that the examiner opined began during the Veteran's active service.  The examiner also explained that the Veteran does not meet the diagnostic criteria for PTSD.  

During the April 2014 hearing, the Veteran testified that he was incarcerated for six years for second degree murder as the result of his shooting N.V with a firearm during active service.  April 2014 Hearing Transcript (T.) at 1-2.  He testified that, while he was stationed at Fort Lewis in the state of Washington, he and two other soldiers went to N.V.'s house.  Id. at 3.  He testified that he did not know either of the soldiers prior to when he went to the house and did not know that N.V. was a drug dealer because all he was asked was to give "G.W." and "L.B.," a ride.  Id. at 3, 9-10.  The Veteran testified that he had just met one of the soldiers, G.W., they struck up a conversation based in part on a common home city, New York, and G.W. asked the Veteran to give him a ride but did not tell him the purpose of the trip.  Id. at 4.  He stated that L.B. and G.W. were in the same military unit, Delta Battery, and that the Veteran lived upstairs in Delta Battery.  Id. at 10.  He described the encounter with G.W. at the base as follows:  "I was washing my car.  Hey how you doing?  Are you from New York?  Yeah.  Hey, can you give me a ride?  Yeah.  Well hold, let me check on things.  That's where I first seen [L.B.]."  Id. at 10.  

The Veteran reiterated that he had just met G.W. and when they got to N.V's house, the Veteran realized that a drug deal involving PCP was taking place but that he waited for G.W. instead of immediately leaving.  Id. at 5.  

During the hearing, the following exchange occurred between the Veteran and the undersigned:  

Judge:  So the purchase went through.  This [G.W.], he bought PCP?  

Veteran:  Yes.

Judge:  Did you purchase any?

Veteran:  No, But, yes, sir, I did, because I -i-I loaned him money, yes, so i did.

Judge:  Okay.  So - - so you didn't just drive him, you also provided money to purchase it.

Veteran:  Yes,

Judge  Did he give you any?

Veteran:  Yes.

Id. at 7-8.  

The Veteran testified that N.V. came to his room on the base several days later having gained access to the base through L.B.  The Veteran testified that N.V. then accused the Veteran of stealing PCP and five hundred (500) dollars from him and told the Veteran that he would kill him if he did not have the drugs and money back in several days.  Id. at 13-15.

The Veteran testified that he told the MPs what had happened, two days later the Veteran saw N.V. on the base, pointing him out to his sergeant, the M.P.'s were informed but did not do anything, so the Veteran purchased a firearm and shot N.V.  Id. at 17. 

Of record, are relevant civilian law enforcement records contemporaneous to the murder of N.V.  A Pierce County Sherriff's Office report document that N.V. was found dead by gunshot on April 13, 1978.  The report states that N.V. had been going from his apartment carrying a clothes basket to the laundry room.  It documents that the bullet that struck N.V. passed through a slat in a fence east of N.V.'s front door traveling in a northwest direction fired from the east side of the fence.  On April 15, 1978, G.W. sought to make a complaint about another soldier, "L.B.," and an unknown male civilian.  G.W. reported that several weeks earlier he had been at the civilian's apartment and purchased some angel dust.  Specifically that he, the Veteran, and L.B. went to the civilian's apartment, L.B. paid the civilian for some angel dust and the Veteran purchased twenty dollars' worth of angel dust from the civilian.  G.W. reported that on the night of April 10, 1978, the civilian and L.B. came into his room with another soldier and threatened his life if he did not return five hundred dollars and some angel dust to him by April 14, 1978.  G.W. reported that he had nothing to do with the theft and reported that his roommate, the Veteran, was also threatened.  The Veteran initially denied any involvement in the incident.  

A supplementary report documents that the Veteran admitted to shooting N.V.  He related that after N.V. threatened him on Monday, April 10, 1978, he became afraid, borrowed a rifle on Thursday, April 13, 1978, went to N.V.'s apartment, decided to shoot N.V, walked along a fence in front of N.V.'s apartment and waited for him to come out.  He reported that when N.V. came out of his apartment, he fired directly through the fence striking N.V.  

The civilian police contacted L.B. who reported that he had known N.V. for seven or eight years, recently became reacquainted with N.V., and that several weeks earlier the Veteran and G.W. came to see L.B. about buying "some dope" and he took them to the N.V.'s apartment.  L.B. reported that they were there for a short period of time, purchased some dope, and left.  L.B. reported that the next time he saw N.V. was on April 10, 1978 when N.V. came to L.B.'s room in the barracks wanting to know about stolen money and dope.  L.B. reported that he then took N.V to the Veteran's and G.W.'s room thinking that they may have committed the theft.  

Also of record is an April 17, 1978 sworn statement of the Veteran's roommate, G.W.  G.W. reported that about two weeks earlier he, L.B., and the Veteran went to N.V.'s apartment.  They sat on the couch and L.B. received a package of angel dust from N.V. and gave him some money.  G.W. stated that the Veteran purchased about twenty dollars of Angel Dust from N.V.  G.W. identified "Angel Dust" as PCP.  

There is also a sworn statement of the Veteran from the same date.  The Veteran gave a similar account of going to N.V.'s apartment two weeks earlier.  His account differed from G.W.'s in that the Veteran reported that he was in the living room of the apartment during the drug transaction and did not hear the entire transaction.  The Veteran reported that G.W. bought twenty dollars' worth of PCP from N.V. "as that was the main reason we went to the apartment."  

An August 1978 Presentence Investigation report documents the events of the time leading up to the murder.  It documents the results of an interview by a detective with L.B.  L.B. told the detective that he had grown up with N.V. and knew that N.V. sold drugs.  L.B. reported that G.W. and the Veteran had approached him for a purchase and he took them to N.V.'s apartment.  A written version of the Veteran's account is also included in this report.  This account states that the Veteran witnessed a transaction between G.W. and N.V., that the Veteran and G.W. were going to divide twenty dollars' worth of PCP and that he gave ten dollars to G.W. before entering the apartment.  

The Veteran submitted a "Decisions and Reasons" statement from the Board of Prison Terms and Paroles, in Olympia, Washington dated in October 1978.  This decision was a minimum term of fifteen years with the next progress meeting to be held in August 1980.  Pertinent to the issue currently before the Board is the statement, as follows:

In April of 1978, [the Veteran], with a rifle he bought, sought out the victim, fired through the fence and killed him.  [The Veteran] states that sometime before the victim came back and threatened him with a drug rip-off and he was scared.  He says, "I did get the gun, but I only wanted to wound him."  The file does reflect that the victim was claiming, prior to this incident, of a drug rip-off.

A similar report from August 1982 includes the following:

This panel spent considerable time discussing the case with [the Veteran] including reviewing the facts surrounding the Murder 2nd for which he was convicted.  It should be pointed out that this Murder 2nd was [the Veteran's] first and only felony offense, that it involved being threatened by the victim, the victim believed that [the Veteran] had ripped him off of some drugs, the victim threatened [the Veteran] and from the evidence in the PSI report it is apparent that the victim threatened several other people whom he believed to be involved in ripping off drugs.  There is no indication that [the Veteran] is a drug user or was involved in the sale or possession of any drugs.  

Of record is an August 1978 Judgement and Sentence of the Superior Court of the State of Washington In And For Pierce County finding the Veteran guilty of murder in the second degree in August 1978 and committed to prison for a maximum term of confinement of not more than life.  

Service personnel records document that the Veteran was confined by Pierce County in April 1978, charged with first degree murder, found guilty of second degree murder, and sentenced to life imprisonment in the state of Washington.  Those records also document the he was discharged from the military under honorable conditions.  

The reason for separation is documented as misconduct - conviction by civil court.  Also documented in the service personnel records is that the Veteran was to be separated from service with issuance of a general discharge certificate.  Associated with the claims file is a DD Form 214 documenting that the Veteran was discharged under honorable conditions.  

Service records contain no indication that the Veteran had a psychiatric disease or injury during service.  There is thus no service department line of duty determination. 

During the April 2014 hearing, the Veteran's representative referred to Smith v Derwinski, 2 Vet. App. 241 (1992) for the proposition that denying the claim based upon misconduct had to be based on a preponderance of evidence standard.  T. at 26.  The representative argued that VA must find evidence to support that the Veteran knew that there was a high probability that N.V. was going to do what he did following the drug purchase.  Id. at 27.  He argued that there must be evidence to support a finding that the Veteran knew that the probable consequence of going to a house to buy drugs would be a threat based on an alleged theft.  Id. at 27-28.  His representative argued that the Veteran had admitted to purchasing drugs prior to the April 1978 incident and that he did not have this type of problem with those purchases, inferring that he had no reason to believe that he would have such problems with this purchase.  Id. at 27.  


      Service Connection - Law and Analysis

For disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation as provided in this subchapter, but no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131 (West 2014).  

The term "in line of duty" means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct.  38 C.F.R. § 3.1(m) (2014).  

Statute provides that an injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2014).  Section 105(a) creates a presumption that an injury or disease incurred by a veteran during active service was incurred in the line of duty and not caused by the veteran's misconduct.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009), Thomas v. Nicholson, 423 F.3d 1279, 1283-84 (Fed. Cir. 2005); Smith v. Derwinski, 2 Vet. App. 241 (1992).  The government can rebut the presumption by a showing, by the preponderance of evidence, that the injury or disease was caused by the veteran's own willful misconduct.  Thomas, 423 at F.3d at 1284-85.  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) (2014).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1) (2014).  

"Proximate cause" is defined as "[t]hat which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred."  Black's Law Dictionary 1225 (6th ed.1990); see Forshey v. West, 12 Vet.App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 (Fed.Cir.2002), rev'd on other grounds by, Morgan v. Principi, 327 F.3d 1357 (Fed.Cir.2003) (adopting "proximate cause" definition).  

The case referred to by the Veteran's representative during the April 2014 hearing, Smith v. Derwinski, 2 Vet. App. 241 (1992), had to do with whether the in-service death of a veteran in a motorcycle accident involved willful misconduct based on his drinking of alcoholic beverages.  The main point argued to the Court of Appeals for Veterans' Claims (Court) was whether the government had the burden of rebutting a presumption that the death was incurred in the line of duty or the appellant had to first make at least a prima facie showing that there was a valid claim.  The Court concluded that the government had the burden, by a preponderance of evidence standard, of showing that the death was due to the veteran's own willful misconduct.  Id. at 244.  

Statute specifies that a discharge by reason of a general court martial of any person from the Armed Forces or on the basis of an absence without authority from active duty for a continuous period of at least one hundred and eight days if such person was discharged under conditions other than honorable shall generally be a bar to all laws administered by VA.  38 U.S.C.A. § 5303 (West 2014).  Statute also provides that if at the time of the commission of the offense that led to the discharge the person was insane then such a person shall not be precluded from VA benefits.  Id.  In this case, the Veteran was not convicted by general court martial, did not have at least one hundred days of absence without authority, and was not discharged under conditions other than honorable.  Statute does not address the question of what role insanity has in a case involving line of duty determinations.  

VA Office of General Counsel has issued a Precedential Opinion addressing whether a finding that a veteran was insane at the time of an unauthorized absence from service is a legal defense to an unfavorable line-of-duty determination under 38 U.S.C.A. § 105(b) and 38 C.F.R. § 3.1(m)(1).  See VAOGCPRECOP 18-90 (June 13, 1990).  The opinion acknowledges that the legislative history of 38 U.S.C.A. § 105(b) does not contain an explicit indication of whether Congress intended to apply an insanity defense to VA line-of-duty determinations.  However, the opinion concludes that such an element must be considered inherent in the determination of line of duty.  

The General Counsel Opinion resulted in two holdings, as follows:  

A. If it should be established that the veteran was insane at the time of the unauthorized absence, you may conclude that, despite the veteran being in deserter or AWOL status at the time injury was incurred, the injury may be considered to have been incurred in line of duty under 38 C.F.R. § 3.1(m)(1) and 38 U.S.C. § 105.

B. (a) The criteria under 38 C.F.R. § 3.354(a) pertaining to insanity are appropriate for consideration in making a determination of insanity for line-of-duty purposes. (b) A service department finding that a veteran would not be charged under the UCMJ, based on lack of substantial capacity, is not binding on VA in determining whether injury was incurred in line of duty under 38 C.F.R. § 3.1(m)(1).

Pursuant to holding (B), the Board will discuss application of the insanity consideration to the facts of this case.  

By VA regulation, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2014).  

The state of Washington defines, by statute, PCP (phencyclidine) as a class II controlled substance.  RCWA 69.50.206 (West 1989).  Possession of a controlled substance is a felony in the State of Washington.  RCWA 69.50.401(d) (West 1989).  Historical notes for this section indicate that it was enacted in 1971.  The Veteran's possession of PCP prior to N.V.'s threat on his life was misconduct.  The fact that it was a felony defined as such by state law means that his possession was a known prohibited action.  

The Veteran's testimony at the hearing, and his statements made in support of his claim, mischaracterize his taking possession of the PCP as acts involving the Veteran as an innocent bystander who was unaware of the nature of the trip to N.V.'s house until it was too late.  L.B.'s account is that the Veteran and G.W. approached L.B. to purchase illegal drugs, they all went to N.V.'s apartment to purchase the drugs, and made the drug purchase.  L.B.'s report is more plausible that the Veteran's because, unlike the Veteran's report, it does not serve to remove L.B. from criminal activity.  Whether the Veteran and G.W. sought to purchase drugs through L.B. or G.W. did so alone makes no difference; both scenarios have L.B. engaged in illegal activity.  In constrast, the Veteran's report to an extent serves to portray him as not engaging in any criminal activity but merely unknowingly being in the wrong place at the wrong time.  Perhaps more importantly, L.B.'s report is consistent with what the Veteran has admitted occurred - the Veteran purchased PCP.  Although finding that the Veteran had knowledge that he was illegally coming into possession of the PCP is shown by his testimony alone (whether or not he knew prior to arriving at N.V.'s apartment that he would take possession), the events as L.B. reported them show that early in the process the Veteran had the intention of, illegally possessing the PCP.  He therefore intentionally committed the wrongdoing.  

The Veteran's representative's argument that VA must find evidence to support that the Veteran knew that there was a high probability that N.V. was going to do threaten him following the drug purchase is without merit.  This argument focuses on the "with knowledge of or wanton and reckless disregard of its probable consequences" of the definition of willful misconduct.  First, there is no basis in that language for a requirement that the Veteran knew there was a high probability of a threat.  Indeed, it is the knowledge of or wanton and reckless disregard of the probable consequences that is required.  

The very act of participating in the felonious activity of knowingly taking possession of the PCP was acting with reckless and wanton disregard for the probable consequences of doing so.  

As to whether probable consequences of taking illegal possession of the PCP included threat of violence, or violence itself for that matter, the Board finds that these are probable consequences of taking illegal possession of the PCP.  It is a matter of public knowledge, and has been so from well before the incidents that took place in April 1978, that taking illegal possession of controlled substances raises the probability of a number of dangerous circumstances inherent to engaging in felonious activity.  Knowingly engaging in obtaining illegal drugs brings with it the probable consequences that any disputes tied to that activity will involve violence or threats of violence because this is a well-known outcome of such activity.  This can be observed by scanning media sources for deadly violence resulting from such activity.  The mere fact that the Veteran had previously been involved in illegal drug transactions without any violence or threats of violence does not mean that he did not act with wanton and reckless regard for the probable consequences of engaging in such felonious activity.  Furthermore, the Board does not read the "probable consequences" language so narrowly as to require that the exact sequence of events that took place in this case had to be a probable consequence of the prohibited action.  To do so would render the provision inapplicable in just about any case.  The probable consequence of taking illegal possession of PCP includes violence and threats of violence because violence and threats of violence are commonplace in illegal drug activity.  

The police reports and statements of L.B., G.W., and the Veteran, made shortly after the murder, show that the Veteran was engaged in the commission of a felony beginning with the purchase of PCP from N.V., whether he handed money directly to N.V. or not.  N.V.'s threat made shortly after that purchase was proximately due to the illegal drug purchase.  Had the Veteran not engaged in the criminal activity of illegally taking possession of the PCP, he would not have met N.V., and N.V. would not have threatened him.  There was no efficient intervening cause for the threat.  By all accounts, the Veteran's only relationship to N.V. was the illegal activity of taking possession of the PCP and the threat that followed flowed directly from that encounter.  Thus, even if he has a psychiatric disorder had onset at the time of the threat, or was caused by the threat, as alleged by the Veteran, it was nonetheless due to his own willful misconduct.  

Additionally, if the Veteran's psychiatric disorder resulted from his murder of N.V. and subsequent imprisonment, there is the additional act of willful misconduct, which, again was simply another act flowing directly from the willful misconduct of taking illegal possession of the PCP and the result is unchanged.  

In summary, the preponderance of evidence shows that the Veteran's current acquired psychiatric disorder, regardless of whether it is dysthymic disorder, PTSD, or both, is the result of his own willful misconduct and therefore not incurred in the line of duty.  The in-service element is not met in this case.  His appeal must be denied.  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


